      Case 1:19-cv-11019-JPC-DCF Document 11 Filed 09/30/20 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                         215-28 Hillside Avenue
                     Queens Village, New York, 11427
                                  ~~~~~
Abdul K. Hassan, Esq.                                                       Tel: 718-740-1000
Email: abdul@abdulhassan.com                                               Fax: 718-740-2000
Employment and Labor Lawyer                                        Web: www.abdulhassan.com

                                      September 30, 2020

Via ECF

Hon. Debra C. Freeman, USMJ
United States District Court, SDNY
500 Pearl Street, Courtroom 17A
New York, NY 10007-1312
Tel: 212-805-4650

                      Re: De Los Santos v. El Valle 794 Rest., Corp. et al
                          Case No. 19-CV-11019 (JPC)(DCF)
                          Status Report

Dear Magistrate-Judge Freeman:

        My firm represents plaintiff Julio De Los Santos, in the above-referenced action, and I
respectfully write to provide the Court with a status report as per Your Honor’s August 14, 2020
order. The parties have engaged some discussions but the case has not yet settled.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

Cc: Defense counsel via ECF




                                               1
